The Court being Opened According to Adjournment His Honour the Judge pronounced his Decree. Whereupon Mr Daniel Ayrault One of the *222Owners of the sa Schooner Fame in behalf of sa Cap* John Griffith Moved to the Court for an Appeal from this Court to the Comisioners Appointed or to be Appointed under the Great Seal of Great Britain for receiving hearing and determining Appeals in Causes of Prizes Which was granted, the sa John Griffith conforming himself According to Law in such Cases made and provided
[Minute Book, 1740-1743]
I have Duly Considered the Lible of Jn° Griffith etc. and likewise the Preparitory Examinations and find that the Snow Chalker was taken by the Spaniards on the Sixth day of June last and was retaken by the Schooner Priveteer Jn° Griffith Commander on the Second day of July following on the North Side of Cuba in a River at Anchor and having here4 the Pleas made on both sides — and Duly Considered the Examinations of the Evidences in Open Court my Oppinion is According to the best of my Skill and Judgment that the Snow Chalker had never been Condem4 Neither had she been in any Place of Strength or Safety and it Appears to me she was lost and bewildred and would have Proceeded to the first port She Could have got at that was in Neutrality w*h the King of Spain and is no more an hole and Law-full prise in my Judgment then if she had been taken on the High Seas and therefore I Decree that one full Moiety or the one Half of the Snow Chalker and her Appurtenances and Cargoe According as it is Set forth in the Lible to Cap* Jn° Griffith owner etc. in Leau of Salvage to be Delivered to them free of all Charges and Deductions and likewise the one half of what was Entred in Court and not Mentioned in the Lible likewise free of Charge Excepting three Guineys Eight Moidores J a Guiney one Quarto Moidore one Shilling two pair of Stone buttons Set in Gold and a Small Passel of Gold Dust Claim4 and taken from Robert Jennings by the Quarter Master of the Schooner Fame and although Robert Jennings was taken Prisoner and all that he had may in one Sence belong to the Spaniards yet in Strict Justice and Equity its my Sentiments that what he Saved in his Apparel and was not taken from him by the Spaniards Neither was he Disposs4 of it till the English Quarter Master took it from him wch he Ought not to have done though at the Same time I must Clare him of Blame being so Honest and Just as to give a Perticular Account of it in Court and therefore I order the Guiney Moidores etc. to be Restord to Robert Jennings free from Salvage: and what Else the s4 Robert Jennings hath Claimd for himself on Oath to be Deliverd to him after Salvage is paid and he paying his part in proportion to the Cost and Charges that Accrues on it and I likewise Order and Apoint the following Persons to Appraise the Snow Chalker and Cargoe viz William Mumford Walter Cranston and Nathaniel Codington Junior and I likewise Order the Snow Chalker Imediately or Assoon as may be to be unloaded and the Goods put into proper Ware houses for that purpose and I have like*223wise Considered the Plea made by Robert Jennings who was mate of sa Snow when taken by the Spaniards that the Remaining one half may be Restored to him after Deductions made or to his Owners Insurers and I am of Oppinion the Same is Unpresedented and by no Means propper — and it would be most for the Interest of the Owners or Insuriers to have the Snow and the Half of her Cargoe Sold at Publick Vandue wcl1 I order to be done and that the Deputy Register Joseph Fox after apprisement is made and Deliverd in on Oath that he See Deliverd to the Owners of the Schooner Fame Jn° Griffith Command' the one full Moiety or the one Half of All Mentioned in the Lible and that the sa Joseph Fox Sees pa to them the one Half of the Proceeds of the Snow Chalker in Cash free of all Charges to be Devided by them Capt Jn° Griffith Owners and Company According to ther Articles and the other Moiety after all Charges to be taxa by me are first Subducted I order to be put into the Hands of sd Joseph Fox and there to Remain in his Custody for the Benefit of the Owners or Insureers untill a Legal and Proper Demand be made from them or by Letter of Attorney for them
Jno. Gidley
Date in Newport
Aug. 13, 1743.
[Admiralty Papers, I, 98]
Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held at Newport on Tuesday the 23a Day of August A: D 1743
Before The HonWe Leonard Lockman Esqr
The Court being opened His Honour the Judges Comission was read in open Court The Court is adjourn’d to 3 a Clock P. M.
The Court being Opened According to Adjournm4
Robert Jennings late Mate of the Snow Caulker appeared in Court this Afternoon And by his Advocate moved for Liberty to Appeal to the Commissioners appointed or to be Appointed under the Great Seal of Great Britain for receiving hearing and determining Appeals in Causes of Prizes from a Decree given the 13th instant by the HonWe John Gidley Esqr then Judge of this Court concerning the Snow afores4 which was taken by the Spaniards or taken by Cap4 Griffith of the Privateer Fame and Libeled and adjudged in this Court And at the same Time the said Robert Offered to give Security according to Act of Parliament
John Griffith comes into Court and Objects to the motion made by Robert Jennings, for an Appeal from a Judgment given at a Court of Vice Admiralty held at Newport within and for the Colony of Rhode Island etc. the Thirteenth instant, on a Libel there exhibited by the said John Griffith in Order to Obtain a Decree for the Condemnation of a Certain Vessel called the Caulker and brought into this Port as Prize For that the sa Robert Jen*224nings, came then into Court Acknowledged and confessed the said John Griffith had a right to One Moiety or half part of the sa Vessel with her Cargo And as the Judge of said Court gave no more to the sa John Griffith then what was by said Robert Jennings allowed by his plea he by no Possibility can be agrieved at sa Judgement, and therefore by the Act of Parliament hath no right to Appeal. Upon which the Judge would not grant the above Appeal.
The Court is Adjourned to Thursday the 25th Instant at 9 a Clock A: M
[Minute Book, 1740-1743]